OFFICEOFTHEATTORNEY                         GENERALOFTEXAg
                                AUSTIN




BmoMaJ       ca8pbellf. Ford
couuty Attorney
San saba collnty
San ssba, Poxar
Dear SW*                                        w.nlon lo. o-3888
                                                Ilel x0 it3Avtu1touae
                                                     rollleaor net8 vltb
                                                     mesba of not less than
                                                     on6 lncb aqualvin taking
                                                     or catchln$mloker8,buf-
                                                     falo, oocp, sbad, or pr
                                                     iatbflW8hWt8XWOf
                                                     all 8aba county,Fexar?




           “ma   qwrtlool              ha       aFi8.a   tn   fhis   wulkty   u
     to vhetbercr aaotIt 10 laWul to ume leinea w
     net8 oith w&m     of not lesm fhan one Fpeh mqaare
     in taking or catehlng fmeer8,   baufalo, Ml-p, &ad
     or gar ia the ireeli water8 OS &n baba County,
     t6XW.
           %ndw Art. %8?L-1,sea. 1, 1. c., it im a
     vlolatianto fish for, tab, or attempting to
     oatch     fiah ia any 0r tha publiowattmu Or
            4 08 of aucb vatem ln varh6
     trlbutar                             ootmtlem,
     l.ml~,     San8abaOoaty byuayarthodoW
     thmbyord~pole         uu2ilne, ret line or threw
     llns equippedwith mm t&an tvo booka, exoept ia
     the col8rado RLvsr; and exestptirrgartili8~u~s.
     This artidLe     does not coMain a PepRl~
     y&lsby      ~dedd.%ynd                        by Aat* 1933,94 rd -8.
         .                  L      l        -
                                                                         423

 c
i‘6   jworable   CampbellI. Pold, Page P


                 n2iowev~r
                        under ar%iole95~7,    mea. 1, say
           and all parson8 shall be petittad to take or
           catch auokere,buffalo, aarp ahad or gar during
           the ~antha of July, August,baptambar and Ootobelr
           in any of the fresh vatara of’ Boaqua, eta., lb-
           eludw San Saba Comty, vith a seine or net,
           tha meshea  of vhioh ahall be not laaa than one
           imoh aquara. Thla article   doer not contain a
           repaalfafj olause, and vaa amanded 80 a8 to leave
           out Comanche County by 'thelaat laglalature.
               "wio    Article 978 L, sea. 3, it is udlaw-
          !'ulto'take iron tha trash vatarr of Ban Saba
          County any baas, crappie;parah, catfish, or          &.ck' I(e
          any other fish teken mm   tha frash vatera in
          various oountieu including S& 8aba County, other     +G G lr
          than by orddinesgpole and ll.w~or throv line c-
          eqrrippadwith not more than tuo hooks, exempting
          artifldal lure. Thla article does oo~taln a
          rtQd.ing Chl88, 4Id Yam &Warnedw Act8 1933,
          43raLegt,,spec. L., p- 'ii',ch. 61.
               %he seoond question in oonncctionwith the
          game lava la vhether or not It la lavful to sell,
          offer to sell, have for male, or catch for sale
          any baaa, orappie, peroh, .oatflshin tha County
          OS sea Baby
                      .,
               "Artlale 952%-$, ~80. 2, rwA8 as follovar
               "It shall be unlaxpul in the Counties of
          San sda, *to., to sell, ofrer for male, or &we
          in poaaession for tha purpose of sale arrgtick
          beam, crappie, oatfiah,or aun fish, oom~only
          called perch.
               “Vnder Artiola 978 L, 3ec. 1, vhioh reads am
          flollovs~
               "It shell be unlavf'ulfor any parson, tim,
          or cowpox&ion or their agent, to barter or sell
          or offer for barter or sale, or to buy anY baea,
          crappie, perch, catfish, or any other fish takan
          pm   the fresh vatera in the bounties of an saw,
BonorableCeu@ellK.Pord,Ppse                  3


     Oilleapi* Kerr, (lcaml,
                           W,                    Xmom, -le.
     Bdvaptla,
             At&tom and Bwl.
          %I8 &tter utielo eoateiar l repeal*
     &awe.    Quwticm ia vh6thw or not out of atate
     flab or fl& 6aught in water8 0th~ than in the
     Oouutler above enumerated eaa be Irvfull~mold
     in 8aB 8aba county.”
                 (Sam rrfielereferredto in the thirdpwagrnph of
your letter i8 Arttole 95%7, InstoM of Article 972L-7, uui
we hava taken Uberty of eometm    tb atypagm@abal linn?.)
             Ue 6awot agree v&th your            lntwpratation   of the wan-
ing o fAr tla l6
               f?‘& ketlcm
                     ,                   0.Sh eSIr a t
                                                     two leotlona     af thta
artioleam am follower
             *se@.1. It ehall be sxalavm ior alq
     peraw,        firm, av eorpwa~
                                 or th6l.r agwt,
                6r lrll 0vofrer
     to b a r ter              f0~ bww~ 01 Use,
     er to buy amyhue, wapp&o, per&b, eatrhh,
     os?anyotb6rflahtak6Brrawaermehvatera
     lm thm &untie8 of 8u 8aba, @llluple, K6rr,
     zlti+16ne,    3k8021,Klmble,Ldwubr, Butted
              .


     lb6vo naw4 ecniM%eaaw         ol tb8 flab above
     en\#?at64        by any moaw 6F 46vlw ether than
    ~o~~@le~ltaeortkmwZI.aoalu4pd
    WithB6trotrmthWtV6hWk8,pOVi4.4*hW6VU
    that it aball be lalfrua
                           to rbh vith a dwe&ao:
     c r 0th ~lr tliio la bla it6q uQq mdr ithm6r ethem
     tv0 h o o k e,
                 ,u;r
                    p rdo *M 64fur th eth
                                        r a t
                                            a p er mo m

     twntJ*O)         feat   %n limgth    for the
     8atf3hhgminnovar6rWt,    loperaonahlluae
     the mfnnov melhehexwlxuelarCtt6d
                                    for the smr-
     po6eof takbgamyfi8hothertihmrdnnon~for
     bait.*
          Ilslslewer w theprobU~efaanmtruing &tic&
952L7, 8eatlon1 in aoxmatlan with Artiole$WilL-1,   8aetloa
1, anilala0 Artiole955, Puml Oo&, l923, uht4h prcvidoa  h
pavt as rollovsi




     Ilaialbdt,     uul no person dull   plaoe la
     t&a fvesh vater   Fl?4rI, llreek8, laker, bayous,
     pools a legoQn8 of the eouat3a8 rbove a8ntiarA-
     e& aay 8e3.w,net or other brvlee,cr taap
     for taklllgor wtak(   iishj providml,houevu,
     t.batper8onaatayua4amtatuwoe~tihiobiaaot
     more than tventySwt in lam&h ior the parpoae
     OS mxJh%ng Biltwwsfor baltj or a net, the
     weher of mhlah we net,lemr ubn three baha8
     f;,“~ms         g~~$$yaqm      d *ha

          Tb above quote4            Qr ~loy$s‘~              ln




                                                                        ,=
th8orrpti~0r      this a88t nurrA*tg2rp;ratt0'hdufbt~a4errrah
aa aales;lon  vaa lntende4by the Ilgirlatura. In fWt , the awn&
sent ol!1933, 80 vrltten,    4eer not mske liens0 am a ooaauvatlon
In,   au4 8emmmtlon      ir the ovirlantsole purpaae  0s it. In ruoti
a a sa ta
       , mQla itte4
                ver 4%a ” a h o ultl
                                 k sup p lud,
                                            to g ivalrreot
to the la&~intentof tlm&&hldure.      39Texaa JwUpwden6e
330; 3 9.L.R. 404, ncy; Quatavelv. State,153 Iha. 6U, fi4I.H.
   ”
                                     , vas fi.rat enaatwiia 1931.
                                       treg.Sam:, p. 294, ah. 90).
Ronomble Cuqpbell K. Ford, Page 5


&mc* it will be seen that it 18 a later expreaaloa of tin
legislativevilZ than althaw Articlem2L-1, Motion 1, er
Artlole955. Am auoh, it would ba oaatrollfmg in the rttera
to vhbh it xdataa, even if it had no sqmalin(lalrxue (vhieh
it ham). 39 Tuaa Jurlaprudenae  253-2 71 Blahep 11. Rouatw
IndependentBhool afat., 29 9. V. (2dT 31?, 35 S. W. (Qd) 565s
&&f;%.nsvajsC%t~        or Vaxahaahfe,      ~6   8. W. 2018 Fsoat vu. Venie,
             It shouldbe noted,houever, that thla artlelo
appll~a&ly*duriag the monthaof July, Augurt,Baptmsberand
Ootobnr,   and   only    to   auoke~,~burral0,     oarp,   ahad   and   gar.

           We aee no oonflictbatwen Artlala(3f$?L-1, Seetloa
2,                           1. The fix-at pcohibita tim math,
     and Artiule978L, Sekatlon
0rrtm.tg r0r male, eta., in &s w8 c0wr, of the ri8h rurwd
no mattervhera aaught..Tha leewd prehIbItathe barter,aals,
eto., in San Saba or am other amtzr, 0s w fi&tz        E
the rm8hw&em in any or the named aountier.
violationof the firat la $lO.OOto $50.001for vfolatian  of
the second, 45.00 to $100.00.
           It                                      oc rwtr with
               18 our opfnloa that the uae 0s lelnes
wahen   0s mot less than om Inoh aquareia taksng :~su~~IB. buf-


          We are further of
bare, mappie, catflah or
San Saba County   ia unlavfd,
have been oaud& .